      Case 2:20-cv-00699-JCM-NJK Document 17
                                          15 Filed 05/18/20
                                                   05/13/20 Page 1 of 2



1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    TICOR TITLE OF NEVADA and CHICAGO TITLE
     INSURANCE COMPANY
8
                                   UNITED STATES DISTRICT COURT
9
                                             DISTRICT OF NEVADA
10
      CARRINGTON MORTGAGE SERVICES,                         Case No.: 2:20-cv-00699-JCM-NJK
11    LLC,
                                                            STIPULATION AND ORDER TO
12                             Plaintiffs,                  EXTEND DEADLINE TO RESPOND
                                                            TO MOTIONS TO REMAND AND FOR
13                      vs.                                 ATTORNEYS’ FEES
14    TICOR TITLE OF NEVADA, INC, et al.,
                                                             [FIRST REQUEST]
15                             Defendants.
16

17              Defendants Chicago Title Insurance Company (“Chicago Title”) and Ticor Title of
18   Nevada, Inc. (collectively, “Defendants”), by and through their counsel of record, Early Sullivan
19   Wright Gizer & McRae LLP, and plaintiff Carrington Mortgage Services, LLC (“Carrington”)
20   (collectively with Defendants, the “Parties”), by and through its counsel of record, Akerman LLP,
21   hereby stipulate and agree as follows:
22              1.     On Tuesday, May 12, 2020, Carrington filed its Motion to Remand and Motion for
23   Attorneys’ Fees and Costs (ECF Nos. 13 and 14);
24              2.     Chicago Title’s current deadline to respond to Carrington’s Motion To Remand
25   and Motion for Attorneys’ Fees and Costs (ECF Nos. 13 and 14) are May 26, 2020, the day after
26   Memorial Day;
27              3.     Chicago Title’s counsel is requesting a two-week extension up to and including
28

                                                        1
                                             STIPULATION AND ORDER
     551743.2
      Case 2:20-cv-00699-JCM-NJK Document 17
                                          15 Filed 05/18/20
                                                   05/13/20 Page 2 of 2



1    June 9, 2020 to file its opposition to Carrington’s motion to remand and motion for attorneys’ fees
2    and costs to accommodate the Memorial Day holiday and to afford Chicago Title’s counsel
3    additional time to review and respond to Carrington’s memorandum of points and authorities;
4               4.    Counsel for Carrington does not oppose the extension;
5               5.    This is the first request for an extension made by counsel for Chicago Title which
6    is made in good faith and not for the purposes of delay.
7               IT IS SO STIPULATED that Chicago Title's opposition to Carrington’s Motion to
8
     Remand and Motion for Attorney’s Fees and Costs will extended two weeks, through and
9
     including June 9, 2020.
10
     AKERMAN LLP                                       EARLY SULLIVAN WRIGHT
11                                                      GIZER & McRAE LLP
12

13   By: /s/--Ariel E. Stern________________           By: /s/--Kevin S. Sinclair______________
        Ariel E Stern                                     Kevin S. Sinclair
14      State Bar No. 8276                                State Bar No. 12277
        Natalie L. Winslow                                Sophia S. Lau
15      State Bar No. 12125                               State Bar No. 13365
        Nicholas E. Belay                                 8716 Spanish Ridge Ave., Ste. 105
16
        State Bar No. 15175                               Las Vegas, NV 89148
17      1635 Village Center Circle, Suite 200
        Las Vegas, NV 89134                                 Attorneys for Defendants
18                                                          CHICAGO TITLE INSURANCE COMPANY
         Attorneys for Plaintiff                            and TICOR TITLE OF NEVADA, INC.
19       CARRINGTON MORTGAGE
         SERVICES, LLC
20

21
     IT IS SO ORDERED.
22                     May_____
                Dated this 15, 2020.
                                day of _____________, 2020.
23
                                                    ________________________________________
24
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28

                                                        2
                                          STIPULATION AND ORDER
     551743.2
